Citation Nr: 0531422	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
determined that the veteran's former attorney was entitled to 
20 percent of past due benefits paid as a result of an August 
2003 rating decision granting the veteran's claim for service 
connection for a cervical spine disorder, effective from July 
1, 1992.  The veteran has duly appealed this determination.

The Board notes that this is a contested claim. See 38 C.F.R. 
§ 19.100 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 1992, the veteran filed a claim for service 
connection for disabiities including a neck (cervical spine) 
disorder.  The RO denied that claim in a decision of June 
1992, and the veteran appealed to the Board.  The Board 
remanded that claim for additional development in May 1996.  
In May 2000, the Board denied service connection for a 
cervical spine disability on the basis that the claim was not 
well-grounded.

In February 2001, the veteran retained the attorney and then 
appealed to the United States Court of Appeals for Veterans' 
Claims (Court).  The fee agreement between the veteran and 
the attorney is in writing, and provides that the fee will be 
equal 
to 20 percent of the total amount of any past due benefits 
awarded on the basis of the veteran's claim with the VA.

In April 2001, the Secretary filed a motion requesting that 
the Court vacate the Board's decision and remand the case to 
the Board for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA).  In May 2001, the attorney filed a 
response indicating that the veteran, through counsel, did 
not oppose the Secretary's motion to remand the appeal.  The 
Court granted the Secretary's motion to remand in June 2001.  

In October 2001, the veteran and the attorney both submitted 
correspondence indicating that the fee agreement and the 
power of attorney form had been canceled effective 
immediately.  In November 2001, the veteran executed a fee 
agreement with a second attorney.  

In April 2002, the Board initiated internal development of 
evidence.  In March 2003, the second attorney withdrew from 
representing the veteran.  

In a decision of June 2003, the Board granted service 
connection for a cervical spine disorder.  In a rating 
decision of August 2003, the RO assigned a 100 percent 
disability rating for the cervical spine disorder, effective 
from June 24, 1992.

In correspondence dated in September 2003, the veteran's 
first attorney indicated that he was seeking fees in this 
case.  The second attorney has indicated that he is not 
seeking fees.  

As noted above, the RO has determined that the veteran's 
first attorney is entitled to 20 percent of the veteran's 
back compensation as attorney's fees.  The Board notes that 
this amounts to fees totalling $41,920.47.  

The veteran contends that the RO has wrongly granted fees.  
He contends that the fee agreement in question had already 
been cancelled long before the past benefits were granted.  
Moreover, he asserts that the attorney only wrote one letter 
to the Court on his behalf, and that for this reason the fees 
are totally beyond reason.  

Attorneys-at-law may charge claimants for their services only 
if the following conditions have been met: (1) A final 
decision has been promulgated by the Board with respect to 
the issue, or issues, involved; (2) a notice of disagreement 
preceding that decision received on or after November 18, 
1988; and (3) The attorney-at-law was retained not later than 
one year following the date that the decision by the Board 
with respect to the issue, or issues, involved was 
promulgated. 38 U.S.C.A. § 5904(c) (West 2002); 38 C.F.R. § 
20.609(c) (2004).

Provisions at 38 U.S.C.A. § 5904(d)(2)(A) and 38 C.F.R. § 
20.609(h)(1) govern payment by VA of attorney fees from past-
due benefits resulting from a favorable decision.  According 
to these provisions, the claimant and an attorney may enter 
into a fee agreement providing that payment for the services 
of the attorney will be made directly to the attorney by VA 
of any past-due benefits awarded as a result of a successful 
appeal to the Board or an appellate court or as a result of a 
reopened claim before VA following a prior denial of such 
benefits by the Board or an appellate court. VA will honor 
such an agreement only if: (1) The total fee payable 
(excluding expenses) does not exceed 20 percent of the total 
amount of the past-due benefits awarded, (2) The amount of 
the fee is contingent on whether the claim is resolved in a 
manner favorable to the claimant, and (3) The award of past- 
due benefits results in a cash payment to a claimant from 
which the fee may be deducted. 38 U.S.C.A. § 5904(d) (West 
2002); 38 C.F.R. § 20.609(h)(1) (2004).  In this matter, the 
RO granted payment of attorney's fees directly from VA on the 
basis that the conditions enumerated in 38 C.F.R. § 20.609(h) 
were met.  

In addition, the fees charged by the attorney for services 
rendered must be reasonable. 38 C.F.R. § 20.609(e).  The 
Board, upon its own motion or the request of either party, 
may review the fee agreement and may order a reduction in the 
fee called for in the agreement if the Board finds that the 
fee is excessive or unreasonable. 38 U.S.C.A. § 5904(c)(2); 
38 C.F.R. § 20.609(i).  Attorney fees may be based on a fixed 
rate, hourly rate, a percentage of benefits recovered, or a 
combination thereof. 38 C.F.R. § 20.609(e).  Reasonableness 
is determined by considering a number of factors as described 
in VA regulation. Id.

Current representation is not a statutory or regulatory 
prerequisite to VA's payment of attorney fees from past-due 
benefits.  38 U.S.C. § 5904(c) and (d); 38 C.F.R. 
§ 20.609(e).  Accordingly, the fact that an attorney no 
longer represents a given claimant does not bar VA from 
directly paying fees from past-due benefits to that attorney, 
provided all other statutory and regulatory requirements for 
payment of fees, as well as the terms of the fee agreement, 
are met.  See VAOPGCPREC 22-95.  

The fees permitted for services of an attorney or agent must 
be reasonable.  Factors that are considered in determining 
whether fees are reasonable include:

(1) The extent and type of services the representative 
performed; (2) The complexity of the case; (3) The level of 
skill and competence required of the representative in giving 
the services; (4) The amount of time the representative spent 
on the case; (5) The results the representative achieved, 
including the amount of any benefits recovered; (6) The level 
of review to which the claim was taken and the level of the 
review at which the representative was retained; (7) Rates 
charged by other representatives for similar services; and 
(8) Whether, and to what extent, the payment of fees is 
contingent upon the results achieved. 38 C.F.R. § 20.609(e) 
(2004).

Fees which total no more than 20 percent of any past-due 
benefits awarded will be presumed to be reasonable. 38 C.F.R. 
§ 20.609(f) (2004).


In Scates v. West, 13 Vet. App. 98 (1999), a veteran's former 
attorney sought payment of attorney fees from past-due 
benefits after his representation was terminated by the 
veteran.  A panel of the Court noted that the fee agreement 
in question provided for New York law to control the remedies 
available to the attorney. Id. at 104.  After reviewing New 
York law, the Court held that the veteran's former attorney 
was not entitled to payment of attorney fees from past-due 
benefits because the contingent fee contract between the 
veteran and the attorney ceased to exist when the veteran 
terminated the attorney client relationship. Id.

Subsequently, the attorney obtained review by the full Court 
and withdrawal of the panel decision. See Scates v. West, 13 
Vet. App. 304 (2000).  The en banc Court decision held that 
all issues involving entitlement or eligibility for attorney 
fees under direct-payment contingency-fee agreements, as 
contrasted with the issues of reasonableness and 
excessiveness, must first be addressed by the RO. Scates v. 
Gober, 14 Vet. App. 62, 64 (2000).

On further appeal, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that, when read in 
context and in the light of the statutory provisions 
governing the payment of attorney fees in veterans benefits 
cases, implicit in a contingency fee arrangement was the 
understanding that the attorney's right to receive the full 
twenty percent of past due benefits would arise only if he 
continued as the claimant's attorney until the case was 
successfully completed. Scates v. Principi, 282 F.3d 1362, 
1365 (Fed. Cir. 2002).  Thus, the Federal Circuit held that 
an attorney with a contingent fee contract for payment of 
twenty percent of accrued veterans benefits awarded, 
discharged by the client before the case is completed, is not 
automatically entitled to the full twenty percent fee.  He 
may receive only a fee that fairly and accurately reflects 
his contribution to and responsibility for the benefits 
awarded. Id. at 1366.  The remaining question was which part 
of VA should determine the fee payable to the attorney, the 
RO or the Board. Id.  The Federal Circuit did not reach the 
jurisdiction issue but rather concluded that the Court's 
decision may be sustained on alternate grounds, i.e., that on 
the particular facts of the case, the RO was the most 
appropriate agency initially to decide the attorney fee claim 
because it was better qualified than the Board to resolve the 
kind of factual inquiries involved. Id. at 1368.  Those 
inquiries included why the veteran terminated the attorney's 
employment, on what basis should the attorney's share of the 
20 percent contingent fee be calculated, and what effect did 
state law have on the contingent fee agreement. Id. at 1368- 
69.

The Board concludes that additional information is required 
to review the issue on appeal pursuant to the legal standards 
set forth above.  As questions affecting a determination as 
to eligibility remain unanswered, the Board finds that a 
remand to the RO is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO shold request that the 
attorney claiming fees submit a detailed 
accounting of all time spent in 
connection with legal services provided 
to the veteran before the VA and the 
Court during the period the attorney fee 
agreement was in effect.  The attorney 
may also submit copies of any documents 
which he prepared in connection with such 
legal services, as well as any argument 
pertaining to factors of complexity of 
the case and other factors set forth in 
38 C.F.R. § 20.609(e).  

2.  All contested claims procedures would 
be followed.  Thereafter, the RO should 
readjudicate the issue of eligibility for 
the payment of attorney fees from past-
due benefits.  If the matter is not 
resolved to the satisfaction of both the 
veteran and his former attorney, then the 
RO should issue a supplemental statement 
of the case and return the case to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


